DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               ROBERT HOWELL and KAREN HOWELL,
                         Appellants,

                                      v.

                  PORT CONSOLIDATED, INC., et al.,
                            Appellee.

                               No. 4D20-838

                                [July 8, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 2016CA013844.

    Jeffrey V. Mansell of Burlington & Rockenbach, P.A., West Palm Beach,
for appellants.

   Michelle D. Cofiño, Reginald J. Clyne and Kimare S. Dyer of Quintairos,
Prieto, Wood & Boyer, P.A., Miami, for appellee Port Consolidated.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.